     Case 3:99-cr-00161-HDM-RAM Document 58 Filed 09/14/20 Page 1 of 7


 1

 2

 3                         UNITED STATES DISTRICT COURT
 4                                 DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,                  Case No. 3:99-cr-00161-HDM-RAM
 6
                              Plaintiff,
 7         v.                                               ORDER
 8   DARRYL WILLIAMS,
 9                            Defendant.
10
           Defendant     Darryl     Williams      has   filed   a   motion     for
11
     compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF
12
     No. 44). The government has opposed (ECF No. 53), and Williams has
13
     replied (ECF No. 55).
14
           On December 2, 1999, Williams robbed a California Federal
15
     Bank branch in Reno, Nevada.         During the robbery, Williams showed
16
     the tellers a scanner and said it would alert him if they activated
17
     the silent alarm and that he would shoot them if they did. On
18
     December 13, 1999, Williams was pulled over for crossing a highway
19
     dividing line. In the middle of the traffic stop, Williams took
20
     off in his vehicle, leading police on a high-speed car chase that
21
     ultimately    resulted   in    a   fourteen-hour   standoff    during   which
22
     Williams discharged a firearm. Williams was charged in state court
23
     with several counts related to the police chase and armed standoff.
24
     He was charged in federal court, in this action, with possession
25
     of a firearm by a prohibited person and bank robbery.
26
           Williams agreed to plead guilty to bank robbery in this
27
     action, pursuant to a plea agreement, and was sentenced to 165
28


                                            1
     Case 3:99-cr-00161-HDM-RAM Document 58 Filed 09/14/20 Page 2 of 7


 1   months in prison. (ECF No. 29). Williams did not begin to serve

 2   the instant sentence until 2016, after he completed his Nevada

 3   state sentence imposed in connection with the armed standoff. (See

 4   ECF No. 44 at 4 & n.4). Having served about 53 months of his 165-

 5   month sentence, Williams now seeks early release from confinement

 6   pursuant to the provisions of 18 U.S.C. § 3582(c)(1)(A).

 7   I. Standard

 8         18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

 9         [T]he court, . . . upon motion of the defendant after
           the defendant has fully exhausted all administrative
10         rights to appeal a failure of the Bureau of Prisons to
           bring a motion on the defendant’s behalf or the lapse of
11         30 days from the receipt of such a request by the warden
           of the defendant’s facility, whichever is earlier, may
12         reduce the term of imprisonment (and may impose a term
           of probation or supervised release with or without
13         conditions that does not exceed the unserved portion of
           the original term of imprisonment), after considering
14         the factors set forth in section 3553(a) to the extent
           that they are applicable, if it finds that--
15
           (i) extraordinary and compelling reasons warrant such a
16         reduction;
17         . . .
18         and that such a reduction is consistent with applicable
           policy statements issued by the Sentencing Commission. 1
19
     U.S.S.G. § 1B1.13 provides:
20
           Upon motion of the Director of the Bureau of Prisons
21         under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
           term of imprisonment (and may impose a term of supervised
22
     1 In addition to “extraordinary and compelling reasons,” the court
23   may grant a motion if “the defendant is at least 70 years of age,
     has served at least 30 years in prison, pursuant to a sentence
24   imposed under section 3559(c), for the offense or offenses for
     which the defendant is currently imprisoned, and a determination
25   has been made by the Director of the Bureau of Prisons that the
     defendant is not a danger to the safety of any other person or the
26   community, as provided under section 3142(g).” 18 U.S.C. §
     3582(c)(1)(A)(ii). Because Williams is not over 70 years of age
27   and has not served more than thirty years in prison, this provision
     does not apply.
28


                                          2
     Case 3:99-cr-00161-HDM-RAM Document 58 Filed 09/14/20 Page 3 of 7


           release with or without conditions that does not exceed
 1         the   unserved  portion   of  the   original  term   of
           imprisonment) if, after considering the factors set
 2         forth in 18 U.S.C. § 3553(a), to the extent that they
           are applicable, the court determines that—
 3
                (1)(A) extraordinary and compelling reasons warrant
 4         the reduction;
 5               . . .
 6              (2) the defendant is not a danger to the safety of
           any other person or to the community, as provided in 18
 7         U.S.C. § 3142(g); and
 8              (3) the reduction is consistent with this policy
           statement.
 9
     U.S.S.G. § 1B1.13.
10
           The defendant is not entitled to be present for a hearing on
11
     a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).
12
     II. Analysis
13
           Williams seeks release pursuant to § 3582(c)(1)(A) due to the
14
     COVID-19 epidemic and his underlying health conditions, which put
15
     him at greater risk of severe COVID-19 complications should he
16
     contract the virus. The government opposes, arguing first the court
17
     should stay this action until the warden has decided whether to
18
     release Williams to home confinement as part of ongoing class
19
     action litigation in the Central District of California. The
20
     government further argues that although Williams has demonstrated
21
     extraordinary and compelling reasons for his release, he remains
22
     a danger to the community and the § 3553(a) factors do not favor
23
     his release.
24
           A. Exhaustion
25
           Before a defendant may file a § 3582(c)(1)(A) motion, he must
26
     either (1) exhaust any administrative appeals of the warden’s
27
     refusal to bring a motion or (2) wait thirty days from the warden’s
28


                                          3
     Case 3:99-cr-00161-HDM-RAM Document 58 Filed 09/14/20 Page 4 of 7


 1   receipt of the request, whichever is earlier. Williams’ counsel

 2   submitted a request for compassionate release to the warden May

 3   26, 2020. (ECF No. 45-1). Thirty days have elapsed from the date

 4   Williams’s request was submitted, so the motion is exhausted.

 5         The government argues that Williams is a member of a class

 6   action consisting of Lompoc inmates in which the warden has been

 7   ordered to evaluate each class member and provide written notice

 8   either granting or denying release to home confinement. Torres et

 9   al. v. Milusnic et al., No. CV 20-4450-CBM-PVC(x). The government

10   submits that by participating in the class action, Williams has

11   sought to expand his administrative remedies and must therefore

12   wait for the warden’s response in that case.

13         The defendant opposes any stay of this action.

14         The government’s argument that the motion is unexhausted

15   because Williams has sought to expand his administrative remedies

16   is not persuasive. All that § 3582(c)(1)(A) requires is that 30

17   days have elapsed since the warden received the defendant’s request

18   for compassionate release. Because that condition is met here, the

19   motion is exhausted.

20         In light of the defense’s objection to a stay, and for the

21   reasons set forth above, the court declines to stay consideration

22   of the compassionate release motion.

23         B. Extraordinary and Compelling Reasons

24         Section 1B1.13 sets forth specific examples of “extraordinary

25   and compelling reasons,” including in relevant part that the

26   defendant    is   “suffering   from   a   serious    physical   or   medical

27   condition . . . that substantially diminishes the ability of the

28   defendant    to   provide   self-care     within    the   environment   of   a


                                           4
     Case 3:99-cr-00161-HDM-RAM Document 58 Filed 09/14/20 Page 5 of 7


 1   correctional facility and from which he or she is not expected to

 2   recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a

 3   catch-all     provision,        which    provides:    “As     determined      by    the

 4   Director of the Bureau of Prisons, there exists in the defendant’s

 5   case an extraordinary and compelling reason other than, or in

 6   combination     with,     the    reasons       described     in   subdivisions      (A)

 7   through (C).” Id. app. n.(1)(D).

 8         The government concedes that extraordinary and compelling

 9   reasons     exist    in   this    case.    Williams     is    both   housed    in    an

10   institution where COVID—19 has spread widely and suffers from

11   several ailments that put him at a greater risk of COVID-19

12   complications: heart disease, hypertension, kidney disease and

13   obesity. The court concludes that extraordinary and compelling

14   reasons exist.

15         C. Danger to the Community

16         The    court    may   grant       compassionate      release    only    if    the

17   defendant is not a danger to any other person or to the community,

18   as provided in 18 U.S.C. § 3142(g). United States v. Johnson, 2020

19   WL 2114357, at *1 (E.D. Wash. May 4, 2020) (“[T]he Court should

20   not grant a sentence reduction if the defendant poses a risk of

21   danger to the community, as defined in the Bail Reform Act.”).

22   Under § 3142(g), the court must consider:

23
           (1) the nature and circumstances of the offense charged,
24         including whether the offense is a crime of violence, a
           violation of section 1591, a Federal crime of terrorism,
25         or involves a minor victim or a controlled substance,
           firearm, explosive, or destructive device;
26
           (2) the weight of the evidence against the person;
27

28


                                                5
     Case 3:99-cr-00161-HDM-RAM Document 58 Filed 09/14/20 Page 6 of 7


           (3) the history        and   characteristics    of   the   person,
 1         including--
 2               (A) the person’s character, physical and
                 mental condition, family ties, employment,
 3               financial resources, length of residence in
                 the community, community ties, past conduct,
 4               history relating to drug or alcohol abuse,
                 criminal   history,  and   record  concerning
 5               appearance at court proceedings; and
 6               (B) whether, at the time of the current
                 offense   or   arrest,   the  person  was on
 7               probation, on parole, or on other release
                 pending    trial,   sentencing,   appeal, or
 8               completion of sentence for an offense under
                 Federal, State, or local law; and
 9
           (4) the nature and seriousness of the danger to any
10         person or the community that would be posed by the
           person’s release.
11
      18 U.S.C. § 3142(g).
12
           The instant offense involved a bank robbery that included a
13
     threat of violence. Previously, Williams committed a string of
14
     robberies, many of them armed, in 1991. He was incarcerated until
15
     May 1999 and less than seven months later committed the offenses
16
     involved in this case. In addition, he also committed yet another
17
     armed robbery around this time.
18
           The offense in this action was violent and one of many violent
19
     crimes Williams committed using firearms to threaten victims.
20
     While Williams argues that all of his offenses were committed more
21
     than twenty years ago, that fact is only minimally probative given
22
     that he has been incarcerated for all of the past twenty years.
23
     In addition, Williams committed the instant offense less than seven
24
     months after being released from an 87-month sentence in California
25
     state court.
26
           The offense in this case was part of a violent and continuous
27
     criminal    history   that    frequently   involved    using     firearms   to
28


                                            6
     Case 3:99-cr-00161-HDM-RAM Document 58 Filed 09/14/20 Page 7 of 7


 1   threaten    victims.    Williams’     efforts       to   improve     himself   and

 2   relatively clean disciplinary history are commendable, but the

 3   court is not persuaded that such conduct outweighs his violent

 4   criminal history. Accordingly, on those grounds, the court will

 5   deny the motion for compassionate release.

 6         D. 18 U.S.C. § 3553(a) Factors

 7         Finally, the factors under § 3553(a) also do not support early

 8   release. The nature and circumstances of Williams’ offense and

 9   other offenses were serious. Further, Williams has served less

10   than a third of his sentence in this case – and even assuming he

11   receives all good-time credit available he has served less than

12   forty percent of his sentence. The court believes that Williams

13   should serve the full sentence which was imposed in order to

14   reflect the seriousness of the offense, promote respect for the

15   law, provide just punishment for the offense, afford adequate

16   deterrence to criminal conduct, protect the public from further

17   crimes     of   the   defendant,    and     avoid    unwarranted      sentencing

18   disparities.

19   III. Conclusion

20         In   accordance    with   the    foregoing,        Williams’    motion   for

21   compassionate release (ECF No. 44) is hereby DENIED.

22         IT IS SO ORDERED.

23         DATED: This 14th day of September, 2020.
24

25                                         ____________________________
                                           UNITED STATES DISTRICT JUDGE
26

27

28


                                             7
